Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
AR Testing Corp.,
(PTAN: A300001784),
Petitioner,
v.
Centers for Medicare & Medicaid Services
Docket No. C-15-54
Decision No. CR3741

Date: March 30, 2015

DECISION

Petitioner, AR Testing Corp., is an independent diagnostic testing facility (IDTF) located
in Deer Park, New York, that, until recently, was enrolled in the Medicare program. The
Centers for Medicare & Medicaid Services (CMS) found that Petitioner is no longer
operational and revoked its Medicare supplier number. Petitioner challenged the
revocation, and, in a reconsidered determination dated August 8, 2014, the Medicare
contractor upheld the revocation. Petitioner appeals and CMS have moved for summary
judgment.

For the reasons set forth below, I find that this case presents no genuine dispute of
material fact and that CMS is entitled to judgment as a matter of law. I agree that
Petitioner did not meet the requirements for an IDTF and was not operational. I therefore
grant CMS’s motion for summary judgment.
Background

Until February 12, 2014, Petitioner was enrolled in the Medicare program as an IDTF.
See 42 C.F.R. § 410.33. Ina letter dated March 19, 2014, the Medicare contractor,
National Government Services, notified Petitioner that its Medicare privileges were
revoked and its provider agreement terminated, effective February 12, 2014. According
to the letter, the contractor took this action pursuant to 42 C.F.R. § 424.535(a)(5)
because, based on a February 12, 2014 site visit, the business was no longer operational.
The letter also claims that the supplier failed to report its change in practice location
within 30 days, as required by 42 C.F.R. § 424.535(a)(9).' CMS Ex. 2.

Petitioner sought reconsideration. In a reconsidered determination, dated August 8, 2014,
the contractor upheld the revocation, concluding that the IDTF was no longer operational
and had failed to report, within 30 days, any change of location.” CMS Ex. 5. Petitioner
now appeals that determination pursuant to 42 C.F.R. § 424.545.

CMS moved for summary judgment. With its memorandum in support (CMS Br.), it
submits 5 exhibits (CMS Exs. 1-5). Petitioner submits it brief (P. Br.) and 12 exhibits (P.
Exs. 1-12).

Discussion

CMS is entitled to summary judgment because undisputed evidence
establishes that the Petitioner was not operational at its registered
practice location, and CMS therefore properly revoked its Medicare
enrollment.

Summary Judgment. To grant summary judgment, I must draw all reasonable inferences
in the light most favorable to the non-moving party and find that the case presents no
genuine issues of material fact and that the moving party is entitled to judgment as a
matter of law. 1866/CPayday.com, L.L.C., DAB No. 2289, at 2-3 (2009); I/inois
Knights Templar Home, DAB No. 2274, at 3-4 (2009), and cases cited therein.

' Apparently in error, the letter refers to 42 C.F.R. § 424.516(d)(ii), which governs the
obligation of a physician, nonphysician practitioner, and their organizations to report any
adverse legal action. The reporting obligations for IDTFs are set forth at 42 C.F.R.

§ 410.33(g)(2).

> The reconsidered determination also cited the wrong reporting regulation, citing 42
C.F.R. § 424.516(d)(ii) rather than 42 C.F.R. § 410.33(g)(2).

> T make this one finding of fact/conclusion of law.
Program requirements. Medicare will pay for diagnostic procedures performed by
an IDTF. An IDTF may be a fixed location, a mobile entity, or an individual
nonphysician practitioner. 42 C.F.R. § 410.33(a)(1). Petitioner here is a mobile
IDTF. An IDTF, including a mobile IDTF, must maintain a physical facility on an
appropriate site and must permit CMS, including its agents or contractors, to
conduct unannounced, on-site inspections to confirm its compliance with IDTF
standards. It must be accessible during regular business hours to CMS and
beneficiaries and maintain a visible sign posting its normal business hours. 42
C.F.R. §§ 410.33(g)(3), (14). If the IDTF does not meet these (and other)
standards, CMS will revoke its billing privileges. 42 C.F.R. §§ 410.33(h),
424.535(a)(5).

CMS may also revoke the IDTF’s Medicare enrollment if it finds that the facility is no
longer operational to furnish Medicare-covered items or services. 42 C.F.R.

§ 424.535(a)(5). A supplier is “operational” if it has a qualified physical practice
location, is open to the public for the purpose of providing health care related services, is
prepared to submit valid Medicare claims, and is properly staffed, equipped, and stocked
to furnish those items or services. 42 C.F.R. § 424.502.

On February 12, 2014, Petitioner’s practice location was 1640 Deer Park Avenue, Deer
Park, New York. P. Ex. 12 at 1 (Sokol Decl. §2).* On that day, Anthony V. Campo, an
inspector for the Medicare contractor, went to the 1640 Deer Park address to inspect the
facility, arriving at 9:35 a.m. CMS Ex. | at 2 (Campo Decl. f§ 1, 2). According to
Inspector Campo, he was unable to find a sign identifying the facility and, in fact, was
not able to locate the facility at all, even after checking every office in the building. After
questioning someone from another office, he obtained the name and telephone number
for Scott Sokol, owner of AR Testing. CMS Ex. | at 2-3 (Campo Decl. ¥ 3). Later that
day, Inspector Campo and Owner Sokol spoke by telephone. CMS Ex. | at 3 (Campo
Decl. ] 6); P. Ex. 12 at 2 (Sokol Decl. 5-7) .

Petitioner concedes that no one was in the facility at 9:35 a.m. on February 12, 2014.
According to Owner Sokol, he stopped by 1640 Deer Park Avenue at 7:30 that morning
to pick up equipment, but left to go to a medical office in Queens, New York. P. Ex. 12
at 2 (Sokol Decl. § 4-5); Hearing Request at 4 § 19 (conceding “no person was available
to see walk-in patients at the time that the unannounced site visit occurred”). Petitioner
argues that the business was nevertheless “accessible” during regular business hours
because he and his technicians could be contacted by telephone, and the applicable
telephone numbers were posted on the facility’s sign. P. Ex. 12 at 11 (Sokol Decl. § 44).

* Although the facility was planning a move on March 31, 2014, according to Owner
Sokol, the Deer Park location was its practice location at the time Inspector Campo
visited. P. Ex. 12 at 5, 6 (Sokol Decl. J 22, 26).
Without citation to any authority, Petitioner maintains that a mobile IDTF need not have
its location attended and accessible to the general public. P. Br. at 8.

Petitioner’s position is not compatible with the regulations. An IDTF must be accessible
to CMS and beneficiaries during regular business hours. 42 C.F.R. § 410.33(g)(14). It is
not operational if it is not open to the public and properly staffed. 42 C.F.R. § 424.502.
Posting a telephone number does not satisfy the requirements that a supplier be open and
accessible. See Complete Home Care, DAB No. 2525, at 5-6 (2013). Moreover, CMS
must be able to conduct unannounced on-site inspections (42 C.F.R. § 410.33(g)(14)),
which it could not do if required to call facility staff in order to arrange access. See 76
Fed. Reg. 5862, 5869 (Feb. 2, 2011) (explaining that unannounced site visits to IDTFs
are important to protect against fraud and to ensure that the enrolled supplier remains
viable).

CMS also complains that no visible sign was posted, as required by 42 C.F.R.

§ 410.33(g)(14)(1i). In its request for hearing, Petitioner conceded that “at the time of the
visit,” construction workers “had very recently taken down AR Testing’s sign, and it had
not yet been replaced.” Hearing Request at 4 § 17. Now, however, Petitioner is less
definitive. Without declaring outright that a visible sign was posted, it maintains that
“AR Testing had signage on site.” P. Br. at 8. It submits undated photographs showing
what appear to be temporary signs. One sign, on an exterior door, has the facility name
on it. A second sign, next to the door, says that the office hours are Monday through
Friday, 9 a.m. to 5 p.m. and “By Appointment.”® P. Ex. 11 at 1, 2,3, 8. Owner Sokol
alludes to the signage, without specifically saying that any sign was posted on February
12: “As indicated on AR Testing’s signage, AR Testing was available by appointment
and could be contacted during regular business hours. Copies of photographs showing a
fair and accurate likeness of AR Testing’s entrance . . . are annexed as Exhibit 11.” P.
Ex. 12 at 11 (Sokol Decl. § 44).

Because I must draw all reasonable inferences in the light most favorable to the
nonmoving party, I accept, for summary judgment purposes, that the signs submitted as
P. Ex. 11 have been posted consistently at the facility’s entrance, including on February
12, but I find this not material. The undisputed evidence establishes that the facility was
not accessible for inspection during regular business hours and was not operational.
These undisputed findings are sufficient to justify revoking its Medicare supplier number.
See Centro Radiologico Rolon, Inc., DAB No. 2579, at 7 (2014) (Each violation
independently constitutes a basis upon which to sustain revocation).

> T note that the investigator’s photograph, taken on February 12, shows a significant
amount of snow on the ground, the shrubbery, and the building’s roof. CMS Ex. | at 8.
The snow seems to be missing from Petitioner’s photographs. P. Ex. 11 at 1, 2, 3.
Conclusion

Because the undisputed evidence establishes that Petitioner did not meet the requirements
for an IDTF and was not operational, CMS properly revoked its Medicare supplier
number. I therefore grant CMS’s motion for summary judgment.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

